Citation Nr: 0620551	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  97-20 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for entitlement to service 
connection for an acquired psychiatric disorder, claimed as 
schizophrenia.

2.  Entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to September 
1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in April 1997 and 
August 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran submitted a claim for post-traumatic stress 
disorder.  In addition, the veteran stated that his daughter 
who required brain surgery and requires assistance.  These 
claims are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a September 1980 rating decision, the RO denied 
service connection for an acquired psychiatric disorder, to 
include passive-aggressive and anti-social personality 
disorders, and schizophrenia.  The RO notified the veteran of 
this decision and of his procedural and appellate rights in a 
letter dated the same month.  

2.  The veteran submitted a notice of disagreement in 
September 1980, and the RO issued a statement of the case in 
May 1981.  However, the veteran did not perfect his appeal.

3.  The additional evidence received since the September 1980 
rating decision is new but not material in that does not bear 
directly and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The medical evidence does not establish that the 
veteran's currently diagnosed heart condition, hypertension 
and clinical findings of inferior infarct, is the result of 
active service or was manifest within the year following 
discharge from active service.


CONCLUSIONS OF LAW

1.  The September 1980 rating decision denying service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2005).

2.  Evidence received to reopen the claim for service 
connection for an acquired psychiatric disorder, while new, 
is not material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5100 et. seq., 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

3.  A heart condition, to include hypertension and inferior 
infarct, was not incurred in service and service connection 
for a heart condition as a chronic disease may not be 
presumed. 38 U.S.C.A. §§ 1101. 1110, 1112, 1113, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide. Under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. § 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156).  The veteran's 
request to reopen his claim was filed in September 1996.  
Consequently, the revised version does not apply.

During the pendency of this appeal, in March 2006, the CAVC 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
holding that the notice requirements must also include a 
provision pertaining to the rating of the disability and the 
effective date of the award. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (CAVC) held, in part, 
that notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ).

In the present case, the veteran submitted his request to 
reopen his claim for service connection for an acquired 
psychiatric disorder in 1996, well before the VCAA.  Hence, 
VCAA notice could not have been sent prior to the initial 
decision by the AOJ.  Notwithstanding, the AOJ issued a VCAA 
letter concerning new and material evidence in September 
2001.  Concerning the issue of service connection for a heart 
condition, the AOJ issued a pre-decisional letter in March 
2003.  Additional letters concerning both claims were issued 
in May 2004 and May 2005.  These letters explained the type 
of evidence needed to ultimately prevail in his claims, 
namely that new and material evidence was required to reopen 
the previously denied claim for service connection for an 
acquired psychiatric disorder.  The letter defined what is 
considered new and material.  Concerning the claim for 
service connection of a heart condition, the letter explained 
that evidence of current disability, inservice injury or 
disease, and evidence of a relationship between service and 
current disability were required to prevail in his claim.  
The veteran was informed that VA would obtain service medical 
records, VA records, and records of other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on her behalf.  The letters notified 
the appellant that additional evidence was needed and 
requested that he provide it or notify the RO where it could 
be obtained.

Although the timing of the VCAA and of the type of evidence 
needed to substantiate the claim to reopen the previously 
denied claim for service connection for an acquired 
psychiatric disorder did not fully comply with the 
requirement that the notice must precede the adjudication, 
the action of the RO described above cured the procedural 
defect because the veteran had the opportunity to submit 
additional argument and evidence, which he did, and to 
address the issues at a hearing, which he elected not to do. 

As for content of the notice, the letters substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

Although the notice did not include any provision for 
effective date, should the benefit sought be granted, the 
Board observes that the veteran's claim is herein denied.  
Hence, the issue of an effective date to be signed is not for 
consideration and there cannot be prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Under the duty to assist, 38 C.F.R. § 
3.159(c)(4), VA will provide a medical examination or procure 
an opinion if such is necessary to decide the claim.  The 
Board finds that it is not necessary to accord the veteran VA 
examination in the present case.  The veteran is incarcerated 
and the Board accepts the medical evidence obtained from the 
prison hospital as sufficient to establish current 
disability.  In addition, the RO has obtained private 
treatment records on the veteran's behalf, including negative 
responses from one private facility and SSA-both of whom 
responded that they had no records for the veteran.  SSA 
responded that the veteran was not entitled to either 
disability benefit.  Hence, the Board finds the medical 
evidence currently of record presents a clear picture of the 
veteran's psychiatric and heart conditions. 

No other records were identified which the RO has not 
attempted to obtain in the present case.  Thus, the Board 
concludes that the duty-to-assist provisions were met.

New and Material

In September 1996, the veteran requested to reopen his 
previously denied claim for service connection for an 
acquired psychiatric disorder, advising that he had recently 
received psychiatric treatment.  Regrettably, and for reasons 
explained below, the Board finds that the evidence submitted, 
while new, is not material, and the claim is not reopened.

In September 1980, the RO denied the veteran's claim for 
service connection for a psychiatric disability on the 
grounds that the disabilities then manifested-passive-
aggressive personality and anti-social personality 
disorders-were not conditions for which service connection 
was allowed by the regulation.  See 38 C.F.R. § 4.127.  The 
medical evidence then consisted of state hospital treatment 
records dated in 1971 and 1972-several years after the 
veteran's discharge from active service in 1967-which show 
that schizophrenia was not then totally ruled out as a 
diagnosis.  Rather, the examining physician then noted that 
the presence of any schizoid tenencies are probably secondary 
to psychopathia.  Additionally, evidence of record including 
the veteran's statements as well as medical history indicate 
that while the veteran was imprisoned in Denmark from 1969 to 
1971, he began hearing voices, having hallucinations, and was 
diagnosed with a psychotic disorder.  The veteran failed to 
report for scheduled VA examination.

The veteran submitted a notice of disagreement to the 
September 1980 rating decision, and the RO, in May 1981, 
issued a statement of the case.  The veteran did not, 
however, perfect his appeal.

Prior unappealed rating decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As the veteran filed his 
claim prior to August 2001, this regulation applies.

Since the September 1980 rating decision, the veteran has 
notified the RO of treatment at various private and state 
facilities.  The RO obtained nearly all of these records and 
they do establish that the veteran is diagnosed with a 
psychotic disorder, namely, schizophrenia, paranoid type.  
While these records were not before the RO in September 1980, 
the information provided therein was known at the time of the 
previous decision, i.e. that the veteran was imprisoned in 
Denmark, heard voices, and was diagnosed with a psychotic 
disorder.  

More recent medical evidence documents ongoing symptoms of 
schizophrenia with treatment including prescribed 
antipsychotic medication.  However, none of these records 
reflect an onset of an acquired psychiatric disorder during 
service or within one year of service, or an opinion that the 
veteran's schizophrenia is the result of his active service.  
Thus, this evidence while new, in the sense that they were 
not previously of record, is not material because they do not 
establish either onset of the disability during the 
presumptive period or an etiological, or causal, link, 
between the currently diagnosed acquired psychiatric disorder 
and active service.

The Board has carefully reviewed the evidence submitted since 
the September 1980 rating decision denying service connection 
for an acquired psychiatric disorder, including the veteran's 
statements.  While the veteran's statements are presumed to 
be true, see Justus v. Principi, 3 Vet. App. 510, 513 (1992), 
his statements in this case are repetitive of previous 
statements made which were previously considered by the RO in 
1980, and are therefore not new.  Essentially, it is claimed 
that he developed a psychotic disorder during service.  This 
was the veteran's contention at the time the RO previously 
denied the claim.  Moreover, the veteran, as a layperson 
without medical training or expertise, is not qualified to 
offer opinions regarding diagnosis or etiology of medical 
conditions; as such, his opinions cannot constitute competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  In Moray v. Brown,  
5 Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  Accordingly, in addition to not 
being new, the veteran's statements are not material to the 
issue.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997).

For these reasons, the Board finds that the evidence 
submitted in support of service connection for an acquired 
psychiatric disorder since the 1980 RO decision is cumulative 
of evidence previously considered or does not bear directly 
and substantially upon the issue at hand, and in connection 
with the evidence previously of record, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The Board concludes that the evidence 
received since the September 1980 denial of service 
connection for an acquired psychiatric disorder is not new 
and material, the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7104; 38 C.F.R. § 3.156(a).  

Service Connection for a Heart Condition

The veteran contends that he has a heart condition that had 
its onset during active service or, in the alternative, is 
the result of active service, including exposure to tear gas 
during gas chamber training.  For reasons explained below, 
the Board finds that the evidence does not support the 
veteran's claims.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 .  

Service connection may be established where all the evidence 
of record, including that pertinent to service, demonstrates 
that the veteran's current disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Continuous service for 90 days or more during a period of war 
or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
hypertension to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service medical records are absent any complaints of or 
treatment for a heart condition.  Blood pressure was noted to 
measure 134 over 86 at entrance to active service, and 120 
over 78 at discharge.  No other heart or cardiovascular 
system abnormalities, diagnoses, defects, diseases, or other 
findings were noted.  There is no documentation of record 
that the veteran exposed to tear gas in service.  The veteran 
reported that his father died in his mid thirties from a 
heart condition.  

The first medical evidence of hypertension in a medical 
record dated in 2000.  The record shows a diagnosis of 
hypertension, and clinical findings of an inferior infarct, 
age undetermined.  Handwritten on the face of the 
echocardiogram (ECG), a note reads "same as 9/98".  These 
findings are again reflected in 2001.  In February 2002, ECG 
test results are found to show a possible inferior infarct, 
age undetermined.  These records further evidence that 
hyperlipidemia was diagnosed in 2000 and is being treated.

The veteran was discharged from service in 1967.  Thereafter, 
it is not until 2000 that hypertension was diagnosed and that 
clinical findings of a heart abnormality are manifest.  Thus 
the first medical evidence of a diagnosis of heart condition 
is over 30 years following the veteran's discharge from 
active service and well beyond the one-year presumptive 
period.  Even assuming, without finding, that the notation on 
the 2000 ECG test results indicating that the results are the 
same as obtained in 1998 suffices as evidence of abnormality 
being found then, the Board observes that this would still be 
more than 30 years after the veteran's discharge from active 
service in 1967, and well beyond the one-year presumptive 
period.

The medical evidence does not contain any findings or 
opinions that the veteran's current heart condition, to 
include hypertension and inferior infarct, had its onset 
during active service or is otherwise etiologically related 
to active service, to include any exposure to tear gas. 

The Board has carefully reviewed the entire record, including 
the veteran's statements that he manifests a heart condition 
that had its onset during active service and is related to 
service, including to exposure to tear gas, but the veteran's 
statements are not competent medical evidence to establish a 
nexus between hypertension and clinical findings of a 
possible inferior infarct and active service or, in the 
alternative, onset within a year after discharge from active 
service, as a lay person is not competent to offer an opinion 
requiring medical expertise.  Espiritu, supra.  

Absent competent medical evidence, affirmatively showing 
onset of a heart condition in service, or of a causal link 
between the currently diagnosed heart condition and service, 
or of a heart condition, including hypertension and clinical 
findings of inferior infarct, manifested within the one-year 
presumptive period, the preponderance of the evidence is 
against the claim of service connection for a heart 
condition, including hypertension and inferior infarct.




ORDER

New and material evidence not having been received, the 
previously denied claim for service connection for an 
acquired psychiatric disorder is not reopened.  The claim is 
denied.

Service connection for a heart condition, including 
hypertension and inferior infarct is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


